
	
		II
		110th CONGRESS
		2d Session
		S. 2679
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2008
			Mr. Menendez (for
			 himself and Mr. Cardin) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To provide assistance for the Museum of the
		  History of Polish Jews in Warsaw, Poland.
	
	
		1.Short titleThis Act may be cited as the
			 Support for the Museum of the History
			 of Polish Jews Act of 2008.
		2.FindingsCongress makes the following
			 findings:
			(1)Current and future
			 generations benefit greatly by visible reminders and documentation of the
			 historical and cultural roots of their society.
			(2)It is in the
			 national interest of the United States to encourage the preservation and
			 protection of artifacts associated with the heritage of United States citizens
			 who trace their forbearers to other countries and to encourage the collection
			 and dissemination of knowledge about that heritage.
			(3)According to the
			 2000 United States Census, nearly 9,000,000 Americans are of Polish
			 ancestry.
			(4)At the beginning
			 of World War II, Poland had the largest Jewish population in Europe.
			(5)In 1996, Yeshayahu
			 Weinberg, a founding director of Tel Aviv’s Diaspora Museum and the United
			 States Holocaust Memorial Museum, created an international team of experts with
			 the goal of establishing a Museum of the History of Polish Jews.
			(6)The Museum of the
			 History of Polish Jews will preserve and present the history of the Jewish
			 people in Poland and the wealth of their culture spanning a period of 1,000
			 years.
			(7)In 1997, the City
			 of Warsaw donated a parcel of land, opposite the Warsaw Ghetto Uprising
			 Memorial, for the explicit use for the Museum of the History of Polish
			 Jews.
			(8)In 2005, the
			 Government of Poland and the City of Warsaw agreed to provide 40,000,000 Polish
			 zlotys for the construction of the Museum of the History of Polish Jews.
			(9)In 2005, an
			 international architectural competition selected a Finnish firm to design the
			 building for the Museum of the History of Polish Jews.
			(10)In 2006, the
			 building for the Museum of the History of Polish Jews moved into the last phase
			 of project design.
			3.Assistance for
			 the Museum of the History of Polish JewsFrom funds available to the Secretary of
			 State for assistance under the Support for East European Democracy (SEED) Act
			 (22 U.S.C. 5401 et seq.), the Secretary may provide up to $5,000,000 in
			 assistance to fund the establishment of, and maintain the permanent collection
			 of, the Museum of the History of Polish Jews, located in Warsaw, Poland.
		
